DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statements (IDS) submitted and are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.                                                                    
                                                                Examiner Notes
2.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 


4.      Claims 1, 8-10, 12, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US. Pub. 2011/0208468; hereinafter “Yamamoto”).          Regarding claim 1, Yamamoto discloses, in Figs. 2-39, an information processing device (a processing system as shown in Fig. 2),            comprising:            a component (loads F1, F2, or F3);             a resistance unit (a variable resistance unit RV1 in Fig. 3B) having a variable resistance value; and              a measurement unit (a voltage measurement unit 301) that measures a voltage drop of the resistance unit (see paragraph [0061]);              wherein the resistance unit (a variable resistance unit RV1) is connected on an electric power line (a power line connects to a terminal 305, see Figs. 2-3 and [0057]) for supplying electrical power to the component.          Regarding claim 10, Yamamoto discloses, in Figs. 2-39, a control method for an information processing device (a processing system as shown in Fig. 2), comprising          providing electric power to a component (loads F1, F2, or F3) via an electric power line (a power line connects to a terminal 305, see Figs. 2-3 and [0057]);           adjusting a resistance unit (RV1) located on the electric power line that has a variable resistance value based on an operating state of a control unit (303) that controls operation of the information processing device (“the communication unit 311 transmits, to the control unit 312 in the sensor 308, the instruction used for changing the resistance value of the variable resistance RV1”; see [0061]); and (see paragraph [0061]). 
          Regarding claim 19, Yamamoto discloses, in Figs. 2-39, a computer program product comprising a non-transitory computer readable storage medium that stores code executable by a processor (303, see at least in [0057, 0059-0061]), the executable code comprising code to             providing electric power to a component (loads F1, F2, or F3) via an electric power line (a power line connects to a terminal 305, see Figs. 2-3 and [0057]);           adjusting a resistance unit (RV1) located on the electric power line that has a variable resistance value based on an operating state of a control unit that controls operation of the information processing device (“the communication unit 311 transmits, to the control unit 312 in the sensor 308, the instruction used for changing the resistance value of the variable resistance RV1”; see [0061]); and              measuring a voltage drop of the resistance unit with a measurement unit (see paragraph [0061]). 
          Regarding claims 8 and 17, Yamamoto discloses the information processing device of claim 1, further comprising a measurement information processing unit (a combination of 311 and 312) that reports measurement information obtained from the measurement unit (see [0061-0064]). 
          Regarding claims 9 and 18, Yamamoto discloses the information processing device of claim 8, wherein the measurement information processing unit reports measurement information obtained from the measurement unit in response to detecting that the measurement information is outside of a predefined range (see at least in [0123]). 
Regarding claim 12, Yamamoto discloses the method of claim 10, wherein the control unit includes one or more processors (see [0059]). 
Allowable Subject Matter
5.       Claims 2, 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           Claims 3-7 and 13-16 are also objected to as being dependent on objected claims 2 and 11.  

Prior Art of Record
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                       These prior arts: Coutts et al. (U.S Pub. 2016/0266596), Danesh et al. (U.S Pub. 2019/0064307), and Borthwick et al. (U.S Pub. 2018/0172734) also read on at least independent claims 1, 10 and 19.

Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/27/2021